DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-18, 20, 21 are pending and have been examined in this application. 
As of the date of this action, an information disclosure statement (IDS) has been filed on 6/28/2018 and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16019764 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because these two claims are identical except for the description of the sensor in the movement detector, in this application it is “a flow sensor arranged to sense a change in flow of the fluid”, and in 16019764 it is “one or more pressure transducers arranged to sense a pressure change in the fluid”, and claims 4, and 5 of this application state that the flow sensor can be a pressure transducer.  Additionally, while the claim is amended to include limitations that the movement detector is attached to the link assembly, this is also taught by the copending assembly and can be seen in figure 4.
Claim 16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 16019764 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because these two .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 15, 16, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (PGPub #2010/0288878) in view of Bennett et al. (PGPub #2009/0050736), and Dowty (RE #22,255).
Regarding claim 1, Bennet teaches an aircraft landing gear assembly comprising: a shock absorber strut (1), a bogie (4), and a movement detector (9); wherein the shock absorber strut comprises an upper telescoping part (2) and a lower telescoping part (3), the upper telescoping part being connectable to the airframe of an aircraft (Paragraph 18, lines 2-4) and the lower telescoping part being connected to the bogie such that the bogie may adopt different pitch angles (Paragraph 18, lines 4-8 and 3, and 4 as seen in figure 7); the movement detector is arranged to detect movement of the movement detector caused by movement of the landing gear (Paragraph 30, lines 1-10, and claim 32); and wherein the movement detector comprises: a piston (15) slidably received within a cylinder (10, 10 and 15 as seen in figure 1), fluid which flows as a result of relative movement between the piston and the cylinder (Paragraph 20, lines 9-14), and a flow sensor (60, Paragraph 28, line 1 – Paragraph 29, line 4, claims 4, and 5 of this application state that the flow sensor can comprise a pressure transducer) arranged to sense a change in flow of the fluid (Paragraph 27, line 1 – Paragraph 29, line 4), and wherein relative movement of the movement detector caused by movement of the landing gear is detected by the flow sensor detecting a change in flow due to movement of the piston within the cylinder (Paragraph 27, line 1 – Paragraph 29, line 4).  But Bennett (2010) does not teach a link assembly that extends between the upper and lower telescoping parts such that relative movement between the upper and lower telescoping parts causes relative movement between parts of the link assembly, wherein the link assembly includes an upper link connected to the upper telescoping part, a lower link connected to the lower telescoping part, and the upper and lower links are connected together at an apex of the link assembly, and that relative movement between the link assembly and the bogie causes relative movement of the piston within the cylinder, and wherein the piston or the cylinder is attached to at least one of the upper and lower links of the link assembly, and the other of the piston and cylinder is attached to the bogie.  
However, Bennet (2009) does teach a link assembly (Seen below in figure 13) that extends between the upper and lower telescoping parts (Seen below in figure 13) such that relative movement between the upper and lower telescoping parts causes relative movement between parts of the link assembly (The link assembly highlighted below in figure 13 as seen in figures 13 and 14); and that relative movement between the link assembly and the bogie causes relative movement of the piston within the cylinder (90 as seen in figures 15, and 16).  It would have been obvious to one skilled in the 

    PNG
    media_image1.png
    341
    430
    media_image1.png
    Greyscale

However, Dowty does teach that the link assembly includes an upper link (Shown below in figure 5) connected to the upper telescoping part (6 as seen below in figure 5), a lower link (Shown below in figure 5) connected to the lower telescoping part (5 as shown in figure 5), and the upper and (26 as seen below in figure 5), and wherein the piston or the cylinder is attached to at least one of the upper and lower links of the link assembly (26, and 27 as seen below in figure 5), and the other of the piston and cylinder is attached to the bogie (3, 10, and 27 as seen in figure 5). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the link assembly include a pair of links that are connected together at an apex which the movement detector connected at one end to the link are and connected to the bogie at the other end because Bennett and Dowty are both aircraft landing gear.  The motivation for having the link assembly include a pair of links that are connected together at an apex is that the link arms help to provide stability to the system as it actuates and having the movement detector connected at one end to the link are and connected to the bogie at the other end helps to create a strong truss system that is capable of more accurately responding to movement of the landing gear.

    PNG
    media_image2.png
    232
    278
    media_image2.png
    Greyscale

Regarding claim 2, Bennet as modified by Bennet, and Dowty teaches the aircraft landing gear assembly according to claim 1, wherein the cylinder comprises a first chamber (17 of Bennet 2010), the first chamber being in fluid communication with a second chamber (16 of Bennet 2010) by a conduit (Paragraph 21, Lines 1-6), the flow sensor being arranged to sense fluid flow in the conduit (Paragraph 21, Lines 1-6, and Paragraph 27, line 1 – Paragraph 29, line 4, and as the fluid flows through the conduit the pressure in the chambers changes which would be recorded by the pressure sensors), and wherein movement of the piston within the cylinder causes fluid flow between the first chamber and the second chamber (Paragraph 21, Lines 1-6).
Regarding claim 3, Bennet as modified by Bennet, and Dowty teaches the aircraft landing gear assembly according to claim 2, wherein the cylinder comprises the second chamber (16 of Bennet 2010), the first and second chambers being separated by the piston (15, 16, 17 of Bennet 2010).
Regarding claim 12, Bennet as modified by Bennet, and Dowty teaches the aircraft landing gear assembly according to claim 1, wherein the flow sensor is arranged to sense the fluid flow using a static detection methodology (Paragraph 28, line 1 – Paragraph 29, line 4 of Bennet 2010, pressure sensors/load transducers are a static sensor).
Regarding claim 15, Bennet as modified by Bennet, and Dowty teaches an aircraft including the landing gear assembly of claim 1 (Abstract, lines 1-3 of Bennet 2010).
Regarding claim 16, Bennet teaches a method of detecting aircraft weight on wheels during a landing of an aircraft, wherein the aircraft comprises a control system and a landing gear assembly, the landing gear assembly comprising: a shock absorber strut (1), a bogie (4), and a movement detector (9); wherein the shock absorber strut comprises an upper (2) and a lower (3) telescoping parts, the upper telescoping part being connected to the airframe of the aircraft (Paragraph 18, lines 2-4) and the lower telescoping part being connected to the bogie such that the bogie may adopt different pitch angles (Paragraph 18, lines 4-8 and 3, and 4 as seen in figure 7); -6-Robert THOMPSONAtty Docket No.: JHN-5065-0459Appl. No.: To Be Assigned the bogie supports at least one wheel on at least one axle (Paragraph 18, lines 8-9); and wherein the movement detector comprises: a piston (15) slidably received within a cylinder (10), wherein movement of the piston within the cylinder causes fluid to flow in the movement detector (Paragraph 20, lines 9-14), a sensor being arranged to detect the fluid flow (Paragraph 27, line 1 – Paragraph 29, line 4); the method comprising the steps of: the bogie moving during touchdown of the least one wheel thereby causing the piston to move within the cylinder (Paragraph 21, Lines 1-6, and Paragraph 22, lines 1-11); the sensor sensing the fluid flow (Paragraph 29, lines 1-4); the control system receiving a signal from the sensor (Paragraph 30, lines 1-2), the signal being indicative of fluid flow (Paragraph 30, lines 1-2); and the control system determining, on the basis of the signal, that there is aircraft weight on wheels (Paragraph 30, line 1-Paragraph 31, line 3).  But Bennet (2010) does not teach a link assembly that extends between the upper and lower telescoping parts, such that relative movement between the upper and lower telescoping parts causes relative movement between parts of the link assembly, wherein the link assembly includes an upper link connected to the upper telescoping part, a lower link connected to the lower telescoping part, and the upper and lower links are connected together at an apex of the link assembly; and that the method includes the link assembly moving relative to the bogie, and the piston or cylinder is attached to at least one of the upper and the lower links of the link assembly, and the other of the piston and the cylinder is attached to the bogie.  
However, Bennet (2009) does teach a link assembly (Seen above in figure 13) that extends between the upper and lower telescoping parts (Seen above in figure 13), such that relative movement between the upper and lower telescoping parts causes relative movement between parts of the link assembly (The link assembly highlighted above in figure 13 as seen in figures 13 and 14); and that the method includes the link assembly moving relative to the bogie (The link assembly highlighted above in figure 13 as seen in figures 13 and 14, and Paragraph 3, lines 26-31). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a link assembly connecting the upper and lower telescoping members such that relative motion of the telescoping members causes motion of the link assembly, and that the link assembly moves relative to the bogie because both Bennett (2010) and Bennett (2009) are aircraft landing gear which include a piston and housing connected between the upper housing and the bogie.  The motivation for having a link assembly connecting the upper and lower telescoping members such that relative motion of the telescoping 
However, Dowty does teach that the link assembly includes an upper link (Shown below in figure 5) connected to the upper telescoping part (6 as seen below in figure 5), a lower link (Shown below in figure 5) connected to the lower telescoping part (5 as shown in figure 5), and the upper and lower links are connected together at an apex of the link assembly (26 as seen below in figure 5), and the piston or cylinder is attached to at least one of the upper and the lower links of the link assembly (26, and 27 as seen below in figure 5), and the other of the piston and the cylinder is attached to the bogie (3, 10, and 27 as seen in figure 5).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the link assembly include a pair of links that are connected together at an apex which the movement detector connected at one end to the link are and connected to the bogie at the other end because Bennett and Dowty are both aircraft landing gear.  The motivation for having the link assembly include a pair of links that are connected together at an apex is that the link arms help to provide stability to the system as it actuates and having the movement detector connected at one end to the link are and connected to the bogie at the other end helps to create a strong truss system that is capable of more accurately responding to movement of the landing gear.

    PNG
    media_image2.png
    232
    278
    media_image2.png
    Greyscale

Regarding claim 20, Bennett as modified by Bennett and Dowty teaches the landing gear assembly of claim 1 aircraft landing gear assembly, but Bennett does not teach that the piston or cylinder of the movement detector is attached to the apex of the link assembly.  However, Dowty does teach that the piston or cylinder of the movement detector is attached to the apex of the link assembly (26, and 27 as seen above in figure 5).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the movement detector attached at the apex of the link assembly because Bennett and Dowty are both aircraft landing gear.  The motivation for having the movement detector attached at the apex of the link assembly is that it can allow the movement detector to be compressed in a more consistent manner as the link assembly is compressed.
Regarding claim 21, Bennett as modified by Bennett and Dowty teaches the method of claim 16, but Bennett does not teach that the piston or cylinder of the movement detector is attached to the apex of the link assembly.  However, Dowty does teach that the piston or cylinder of the movement detector is attached to the apex of the link assembly (26, and 27 as seen above in figure 5).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the movement detector attached at the apex of the link assembly because Bennett and Dowty are both aircraft landing gear.  The motivation for having the movement detector attached at the apex of the link .
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (PGPub #2010/0288878) as modified by Bennett et al. (PGPub #2009/0050736), and Dowty (RE #22,255) as applied to claims 1, and 2 above, and further in view of "Pipe Flow Measurement - Venturi Flow Meter": http://www.wermac.org/specials/venturiflowmeter.html.
Regarding claim 4, Bennet as modified by Bennet, and Dowty teaches the aircraft landing gear assembly according to claim 2, wherein the flow sensor comprises a pressure transducer (Paragraph 27, line 1 – Paragraph 29, line 4 of Bennet 2010), but Bennet does not teach that the conduit comprises a constricted section and the flow sensor comprises a first pressure measurer arranged to measure the pressure in the conduit at the constricted section.  However, Wermac.org does teach that the conduit comprises a constricted section (Shown below in the figure from Wermac.org) and the flow sensor comprises a first pressure measurer (Shown below in the figure from Wermac.org) arranged to measure the pressure in the conduit at the constricted section (Shown below in the figure from Wermac.org).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a pressure measurer within the constricted section of the conduit because Bennet and Wermac.org both relate to fluids flowing through conduits.  The motivation for having a pressure measurer within the constricted section of the conduit is that in the constricted section the area of the conduit decreases and the speed of the fluid increases which changes the pressure which can help give a more accurate pressure reading.

    PNG
    media_image3.png
    833
    1395
    media_image3.png
    Greyscale

Regarding claim 5, Bennet as modified by Bennet, and Dowty teaches the aircraft landing gear assembly according to claim 2, wherein the flow sensor comprises a pressure transducer (Paragraph 27, line 1 – Paragraph 29, line 4 of Bennet 2010), but Bennet does not teach that the conduit comprises a constricted section and the flow sensor comprises a pair of pressure measurers arranged to measure the pressure each side of the constricted section.  However, Wermac.org does teach that the conduit comprises a constricted section (Shown below in the figure from Wermac.org) and the flow sensor comprises a pair of pressure measurers (Shown below in the figure from Wermac.org) arranged to measure the pressure each side of the constricted section (Shown below in the figure from Wermac.org).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a pair of pressure measurers on either side of a constricted section because Bennet and Wermac.org both relate to fluids flowing through conduits.  The motivation for having a pair of pressure measurers on either side of a constricted section is that it allows the pressure of the flow to 

    PNG
    media_image4.png
    833
    1395
    media_image4.png
    Greyscale

Regarding claim 6, Bennet as modified by Bennet, and Dowty teaches the aircraft landing gear assembly according to claim 2, but Bennet does not explicitly teach that the flow sensor is configured to sense the speed of fluid flow in the conduit.  However, Wermac.org does teach that the flow sensor is configured to sense the speed of fluid flow in the conduit (Paragraphs 10-13 in the Venturi Principle section, this teaches that as the flow travels through a constricted section of the conduit the area reduces and the velocity increases, and this velocity increase decreases the pressure which is recorded by the pressure measure located before the constricted section and in the constricted section, and this change in pressure relates to the velocity).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the flow sensor sense the speed of the fluid flow in the conduit because Bennet and Wermac.org both relate to fluids flowing through conduits.  The motivation for having the flow sensor sense the speed of the fluid flow in the conduit is that it .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett (PGPub #2010/0288878) as modified by Bennett et al. (PGPub #2009/0050736), and Dowty (RE #22,255) as applied to claims 1, and 2 above, and further in view of Lindahl (US #6,279,854).
Regarding claim 7, Bennet as modified by Bennet, and Dowty teaches the aircraft landing gear assembly according to claim 2, with the flow sensor being a pressure sensor indicating hard landings (Paragraph 27, line 1 – Paragraph 29, line 4).  But does not explicitly teach that the conduit and flow sensor are detachably mounted to the cylinder. However, the embodiment of Bennet (2010) that utilizes a mechanical indicator does teach that the flow sensor is detachably mounted to the cylinder (Paragraph 23, lines 1-10, this teaches that the indicator is slide fit into the movement detector and is sealed in place by the o-ring).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the sensor be detachably mounted to the cylinder because these are two embodiments of the same device of Bennet.  The motivation for having the sensor be detachably mounted to the cylinder is that it allows it to be removed for servicing or repair.  But this embodiment of Bennet also does not teach that the conduit is detachably mounted to the cylinder.  However, Lindahl does teach that the conduit is detachably mounted to the cylinder (54, and 130 as seen in figure 3, and column 5, lines 42-47).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the conduit detachably mounted to the cylinder because Bennet and Lindahl are both devices used with aircraft landing gear.  The motivation for having the conduit detachably mounted to the cylinder is that it allows it to be removed for servicing or repair.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett (PGPub #2010/0288878) as modified by Bennett et al. (PGPub #2009/0050736), and Dowty (RE #22,255) as applied to claims 1, and 2 above, and further in view of Jenny (US #3,845,919).
Regarding claim 8, Bennett as modified by Bennett, and Dowty teaches the aircraft landing gear assembly according to claim 2, wherein the piston (15 of Bennet 2010) is mounted to a piston rod (15, and 23 as seen in figure 1 of Bennet 2010), but Bennet does not teach that the piston rod extending through both the first chamber and the second chamber such that the total volume of the first chamber and the second chamber is constant during movement of the piston in the cylinder.  However, Jenny does teach that the piston rod (72) extending through both the first chamber (76) and the second chamber (78) such that the total volume of the first chamber and the second chamber is constant during movement of the piston in the cylinder (72, 76, and 78 as seen in figure 3).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the piston rod extend completely though both chambers because Bennet and Jenny are both pistons located on aircraft landing gear.  The motivation for having the piston rod extend completely though both chambers is that it results in a constant volume of fluid being located within the chambers which reduces a variable when calculating the state of the system.
Claims 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (PGPub #2010/0288878) as modified by Bennett et al. (PGPub #2009/0050736), and Dowty (RE #22,255) as applied to claim 1 above, and further in view of Alvi (PGPub #2009/0261206).
Regarding claim 9, Bennet as modified by Bennet, and Dowty teaches the aircraft landing gear assembly according to claim 1, but does not teach that the flow sensor comprises a hot wire transducer.  However, Alvi does teach that the flow sensor comprises a hot wire transducer (Paragraph 71, lines 1-4).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the flow sensor be a hot wire transducer because Bennet and Alvi are both systems on aircraft that measure fluid flow, Alvi also states that those skilled in the art would know to use a hot wire system to obtain information about the system.  The motivation for having the flow sensor being a hot 
Regarding claim 10, Bennet as modified by Bennet, and Dowty teaches the aircraft landing gear assembly according to claim 1, but does not teach that the flow sensor comprises a hot film transducer.  However, Alvi does teach that the flow sensor comprises a hot film transducer (Paragraph 71, lines 1-4).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the flow sensor be a hot film transducer because Bennet and Alvi are both systems on aircraft that measure fluid flow, Alvi also states that those skilled in the art would know to use a hot film system to obtain information about the system.  The motivation for having the flow sensor being a hot film transducer is that hot film systems are readily available, well known in the art and are capable of providing accurate and detailed information on the flow.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett (PGPub #2010/0288878) as modified by Bennett et al. (PGPub #2009/0050736), and Dowty (RE #22,255) as applied to claim 1 above, and further in view of Shepherd et al. (PGPub  #2016/0101877).
Regarding claim 11, Bennet as modified by Bennet, and Dowty teaches the aircraft landing gear assembly according to claim 1, with a flow sensor to detect the flow (60 of Bennet 2010), but Bennet does not teach that the sensor comprises a pair of ultrasonic transducers.  However, Shepherd does teach that the sensor comprises a pair of ultrasonic transducers (314 as seen in figure 4, and Paragraph 29, lines 1-4).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett (PGPub #2010/0288878) as modified by Bennett et al. (PGPub #2009/0050736), and Dowty (RE #22,255) as applied to claim 1 above, and further in view of Ruano Rueda (WO #2014/162032).
Regarding claim 13, Bennet as modified by Bennet, and Dowty teaches the aircraft landing gear assembly according to claim 1, wherein the movement detector comprises a signal processor (75 of Bennet 2010), but Bennet does not explicitly teach that the signal processor is arranged to generate a binary output indicating whether or not there is aircraft weight on wheels.  However, Ruano Rueda does teach that the signal processor is arranged to generate a binary output indicating whether or not there is aircraft weight on wheels (Abstract, lines 3-8).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the signal processor output a binary signal to indicate whether there is weight on wheels because Bennet and Ruano Rueda are both systems that involve aircraft landing gear.  The motivation for having the signal processor output a binary signal to indicate whether there is weight on wheels is that it creates a simple and clear indicator to the pilot whether or not there is weight on the wheels.  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett (PGPub #2010/0288878) as modified by Bennett et al. (PGPub #2009/0050736), and Dowty (RE #22,255) as applied to claim 1 above, and further in view of Luce (2018/0043998).
Regarding claim 14, Bennet as modified by Bennet, and Dowty teaches the aircraft landing gear assembly according to claim 1, but does not teach that the movement detector further comprising an accumulator arranged to maintain the average pressure of the volume of fluid.  However, Luce does teach that the movement detector further comprising an accumulator arranged to maintain the average pressure of the volume of fluid (Abstract, lines 1-14).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have an accumulator to maintain the average pressure in the fluid because Bennet and Luce are both devices that deal with aircraft landing .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett (PGPub #2010/0288878) as modified by Bennett et al. (PGPub #2009/0050736), and Dowty (RE #22,255) as applied to claims 16 above, and further in view of Schmidt (PGPub #2016/0375993).
Regarding claim 17, Bennet as modified by Bennet, and Dowty teaches the method of claim 16, and that when the aircraft lands and weight is put on the wheels there is movement between the link assembly and the bogie (Paragraph 22, lines 1-11 of Bennet 2010, and (Paragraph 3, lines 26-31, and the link assembly highlighted above in figures 13 and 14 of Bennet 2009). But Bennet does not teach deploying at least one means of slowing the aircraft when the control system determines there to be weight on the wheels.  However, Schmidt does teach deploying at least one means of slowing the aircraft when the control system determines there to be weight on the wheels (Paragraph 2, lines 1-6).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the control system slow the aircraft when there is weight on the wheels because both Bennett and Schmidt are aircraft landing gear system.  The motivation for having the control system slow the aircraft when there is weight on the wheels is that it allows the brakes to be applied as soon as possible which reduces landing length.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett (PGPub #2010/0288878) in view of Bennett et al. (PGPub #2009/0050736), "Pipe Flow Measurement - Venturi Flow Meter": http://www.wermac.org/specials/venturiflowmeter.html, Nance (US #8,042,765), and Dowty (RE #22,255).
Regarding claim 18, Bennet teaches a method of determining the rate of descent of an aircraft upon landing, wherein the aircraft comprises a control system and a landing gear assembly, the landing gear assembly comprising: a shock absorber strut (1), a bogie (4), and a movement detector (9); wherein (2) and a lower (3) telescoping parts, the upper telescoping part being connected to the airframe of the aircraft (Paragraph 18, lines 2-4) and the lower telescoping part being connected to the bogie such that the bogie may adopt different pitch angles (Paragraph 18, lines 4-8 and 3, and 4 as seen in figure 7); -6-Robert THOMPSONAtty Docket No.: JHN-5065-0459Appl. No.: To Be Assigned the bogie supports at least one wheel on at least one axle (Paragraph 18, lines 8-9); wherein the movement detector comprises: a piston (15) slidably received within a cylinder (10), wherein movement of the piston within the cylinder causes fluid to flow in the movement detector (Paragraph 20, lines 9-14), a sensor being arranged to detect the fluid flow (Paragraph 27, line 1 – Paragraph 29, line 4); the method comprising the steps of: the bogie moving during landing thereby causing the piston to move within the cylinder and the fluid to flow (Paragraph 21, Lines 1-6, and Paragraph 22, lines 1-11); the sensor sensing the fluid flow (Paragraph 29, lines 1-4); the control system receiving a signal from the sensor (Paragraph 30, lines 1-2), the signal being indicative of fluid flow (Paragraph 30, lines 1-2). But Bennet (2010) does not teach a link assembly that extends between the upper and lower telescoping parts, such that relative movement between the upper and lower telescoping parts causes relative movement between parts of the link assembly, wherein the link assembly includes an upper link connected to the upper telescoping part, a lower link connected to the lower telescoping part, and the upper and lower links are connected together at an apex of the link assembly; and the piston or cylinder is attached to at least one of the upper and the lower links of the link assembly, and the other of the piston and the cylinder is attached to the bogie; and that the method includes the link assembly moving relative to the bogie, that the sensor sensing the speed of the fluid, and the control system determining, on the basis of the signal, the rate of descent of the aircraft upon landing.  
However, Bennet (2009) does teach a link assembly (Seen above in figure 13) that extends between the upper and lower telescoping parts (Seen above in figure 13), such that relative movement between the upper and lower telescoping parts causes relative movement between parts of the link (The link assembly highlighted above in figure 13 as seen in figures 13 and 14); and that the method includes the link assembly moving relative to the bogie (The link assembly highlighted above in figure 13 as seen in figures 13 and 14, and Paragraph 3, lines 26-31). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a link assembly connecting the upper and lower telescoping members such that relative motion of the telescoping members causes motion of the link assembly, and that the link assembly moves relative to the bogie because both Bennett (2010) and Bennett (2009) are aircraft landing gear which include a piston and housing connected between the upper housing and the bogie.  The motivation for having a link assembly connecting the upper and lower telescoping members such that relative motion of the telescoping members moves the link assembly is that it the link assembly provides additional support and stability to the telescoping members along the entire range of motion of the telescoping members, and the motivation for the link assembly moving relative to the bogie is that it allows the bogie beam to rotate relative to the link assembly and the rest of the landing gear which allows the system to more efficiently absorb the loads from landing.  But Bennet does not teach that the link assembly includes an upper link connected to the upper telescoping part, a lower link connected to the lower telescoping part, and the upper and lower links are connected together at an apex of the link assembly; and the piston or cylinder is attached to at least one of the upper and the lower links of the link assembly, and the other of the piston and the cylinder is attached to the bogie; and that the method includes the sensor sensing the speed of the fluid, and the control system determining, on the basis of the signal, the rate of descent of the aircraft upon landing. 
However, Wermac.org does teach that the flow sensor is configured to sense the speed of fluid flow in the conduit (Paragraphs 10-13 in the Venturi Principle section, this teaches that as the flow travels through a constricted section of the conduit the area reduces and the velocity increases, and this velocity increase decreases the pressure which is recorded by the pressure measure located before the constricted section and in the constricted section, and this change in pressure relates to the velocity).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the flow sensor sense the speed of the fluid flow in the conduit because Bennet and Wermac.org both relate to fluids flowing through conduits.  The motivation for having the flow sensor sense the speed of the fluid flow in the conduit is that it allows the system to calculate the state of the flow as it passes through the conduit to help ensure that the system is operating within a safe level.  But Wermac.org does not teach that the link assembly includes an upper link connected to the upper telescoping part, a lower link connected to the lower telescoping part, and the upper and lower links are connected together at an apex of the link assembly; and the piston or cylinder is attached to at least one of the upper and the lower links of the link assembly, and the other of the piston and the cylinder is attached to the bogie; and that the control system determining, on the basis of the signal from the sensor, the rate of descent of the aircraft upon landing.  
However, Nance does teach that the control system determining, on the basis of the signal from the sensor, the rate of descent of the aircraft upon landing (Column 12, lines 1-40)
However, Dowty does teach that the link assembly includes an upper link (Shown below in figure 5) connected to the upper telescoping part (6 as seen below in figure 5), a lower link (Shown below in figure 5) connected to the lower telescoping part (5 as shown in figure 5), and the upper and lower links are connected together at an apex of the link assembly (26 as seen below in figure 5), and the piston or cylinder is attached to at least one of the upper and the lower links of the link assembly (26, and 27 as seen below in figure 5), and the other of the piston and the cylinder is attached to the bogie (3, 10, and 27 as seen in figure 5).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the link assembly include a pair of links that are connected together at an apex which the movement detector connected at one end to the link are and connected to the bogie at the other end because Bennett and Dowty are both aircraft landing gear.  The motivation for having the link assembly include a pair of links that are connected together at an apex is that the link arms help to provide stability to the system as it actuates and having the movement detector connected at one end to the link are and connected to the bogie at the other end helps to create a strong truss system that is capable of more accurately responding to movement of the landing gear.

    PNG
    media_image2.png
    232
    278
    media_image2.png
    Greyscale

Response to Arguments
Regarding the applicants first argument regarding the difference in the nature between the claimed movement detector and the load reacting unit of Bennett, the examiner disagrees that the two systems are not analogous, as the applicant points out the load reacting unit of Bennett can “determine whether the designed strength level [of the landing gear] has been exceeded, or is in danger of being exceeded”, given the configuring of the load reacting unit in Bennett when the load reacting unit is experiencing a raised load level it must be because the bogie beam of the landing gear has moved relative to the main shock absorber to cause the piston to move in the housing, this means that any raised readings from the load reacting unit would indicate movement of the landing gear.
Regarding the applicants next argument pertaining to the positioning of the load reacting unit relative to the link assembly, the examiner agrees that neither of the Bennett references teaches that the load reacting unit is directly attached to the link assembly, however as can be seen in figure 16 of Bennett 736 any motion in the link assembly would inherently cause motion in the load reacting unit because they are both moveable members with the position of the top end determined by the upper portion of the shock absorber and the position of the bottom end is determined by the position of the bottom portion of the shock absorber.  Any motion of the link assembly is accompanied by either compression or extension of the shock absorber which also causes motion of the load reacting unit, this is what was claimed in the previous claim set.
Applicant’s remaining arguments with respect to all claims have been considered but are moot because the arguments do not apply to the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083.  The examiner can normally be reached on Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647